Scharf Pera & Co., PLLC Certified Public Accountants 4600 Park Road Suite 112 Charlotte, North Carolina 28209 704-372-1167 Fax:704-377-3259 January 27, 2012 Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:Commission File Number:000-50502 Premier Alliance Group, Inc. We have read the Form 8-K of Premier Alliance Group, Inc. dated January 27, 2012.We agree with the statements made by Premier Alliance Group, Inc. in the Form 8-K concerning the dismissal of our firm as Premier’s principal accountant effective upon the conclusion of the audit for the year ended December 31, 2011. Sincerely, /s/ Scharf Pera & Co Scharf Pera & Co., PLLC Certified Public Accountants
